Case 1:20-cv-00248-RLY-MPB Document 14 Filed 02/18/20 Page 1 of 2 PageID #: 111




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  CAREY ALLEN,

                 Plaintiff,
                                                       Case No. 1:20-cv- 00248-RLY-MPB
         v.

  EQUIFAX INFORMATION SERVICES,
  LLC, TRANSUNION, LLC, EXPERIAN
  INFORMATION SOLUTIONS, INC., and
  FORUM CREDIT UNION,

                 Defendants.


                      EXPERIAN INFORMATION SOLUTIONS, INC.’S
                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned, counsel of

 record for Experian Information Solutions, Inc. (“Experian”), hereby certifies that the following

 listed parties have a pecuniary interest in the outcome of this case. This certification is made to

 enable the Court to evaluate possible disqualification or recusal:

        1.      Parent Companies: The ultimate parent company of Experian is Experian plc.

        2.      Subsidiaries Not Wholly Owned: The following companies are the US-based
                subsidiaries of Experian plc that are not wholly owned and are not publicly traded:

                a.      Central Source LLC

                b.      Online Data Exchange LLC

                c.      New Management Services LLC

                d.      VantageScore Solutions LLC

                e.      Opt-Out Services LLC




                                                 -1-
Case 1:20-cv-00248-RLY-MPB Document 14 Filed 02/18/20 Page 2 of 2 PageID #: 112




        3.     Publicly Held Companies: Experian plc owns 100 percent of Experian. Experian
               plc is registered as a public company in Jersey, Channel Islands, and is publicly
               traded on the London Stock Exchange.



 Dated: Febuary 18, 2020                        Respectfully submitted,

                                                /s/ Logan C. Hughes
                                                Logan C. Hughes (#24953-53)
                                                REMINGER CO., L.P.A.
                                                College Park Plaza
                                                8909 Purdue Road, Suite 200
                                                Indianapolis, Indiana 46268
                                                T: 317-853-7367
                                                F: 317-228-0943
                                                lhughes@reminger.com
                                                Counsel for Defendant, Experian Information
                                                Solutions, Inc.


                              CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of February, 2020, I have caused a copy of the
 foregoing to electronically filed with the Clerk of the Court by using the CM/ECF
 system, which will send a notice of electronic filing to all counsel of record.

  Frank D. Otte                                     Scott E. Brady
  CLARK, QUINN, MOSES, SCOTT                        SCHUCKIT & ASSOCIATES, P.C.
  & GRAHN, LLP                                      sbrady@schuckitlaw.com
  fotte@clarkquinnlaw.com                           Counsel for Defendant, Trans Union,
  Counsel for Plaintiff                             LLC


  Patrick J. Ruberry
  LITCHFIELD CAVO LLP
  ruberry@litchfieldcavo.com
  Counsel for Defendant, Forum Credit
  Union

                                            /s/ Logan C. Hughes
                                            Logan C. Hughes (#24953-53)
                                            REMINGER CO., L.P.A.




                                              -2-
